PER CURIAM:
Claimants are the owners of property located on McConnell Drive in Moundsville, West Virginia, behind the West Virginia State Penitentiary. They seek damages in the amount of *282$2,723.00 allegedly caused by the negligence of the respondent when the penitentiary installed a new sewer system. The old sewer and two catch basins were remove’d. Since the catch basins were taken out, surface water has flowed through the field behind the penitentiary and down onto claimants’ property. On June 25, 1981, the water ran below the foundation of claimants’ house and through the basement, cracking the rear wall. Also damaged were the water heater, furnace, and dryer. There had been no problems with surface water before the installation of the new sewer. After the June 1981 flooding, penitentiary personnel used a backhoe to dig a ditch to drain the water from claimants’ property.
The preponderance of the evidence presented herein shows that the sewer system constructed by the respondent caused a substantial increase in the volume of surface water flowing onto the claimants’ land. It is a general rule of law that one who, by means of artificial channels, collects surface water in a body or mass and discharges it upon adjacent land is liable for any resulting damage. Willston Apartment, Section F, Inc. v. Berger, 229 Fed. Supp. 338 (E.D. Va. 1964). Accordingly, the Court makes an award of $2,723.00 to the claimants.
Award of $2,723.00.